DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the locking mechanism” (claim 8, line 5), “the securing mechanism” (claim 8, line 8), “The modular carrier system” (claim 14, line 1), or “the at least one strap lock” (claim 14, line 1).
	Also, claim 8 fails to end with a period which is improper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrell (164,994).
 	Harrell discloses a method of carrying a load by securing a modular carrier device to the load.  The carrier device comprising a handle (A) having tunnels (a) through which two straps (D) are threaded wherein the straps encircle a load and are secured through buckles (see Fig. 1).  A stabilizer component (C) is provided, and the two straps as well as an additional strap (E) are threaded through channels (f) in the stabilizer component.

Claim(s) 1, 4-6, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kailey (2,978,154).
 	Kailey shows a modular carrier device comprising a plurality of straps (17), securing buckles (18) on each strap, and a handle (11,12) having tunnel cavities (14), a face at each end of the tunnels (see foot portion 13 in Figs. 2 and 3), and locking mechanisms (19,22).  Also shown are embodiments with a stabilizing system (25) and a friction-enhancing pad accessory (24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kailey (2,978,154) in view of Roberts (504,307).
The locking mechanisms (19,22) of Kailey’s carrier device are not designed as spring locks as set forth in claim 2.
	However, Roberts shows a carrier substantially similar to the Kailey device, but Roberts includes spring lock assemblies (J,F,K) for each of its straps (E).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the screw threaded locking mechanisms of Kailey with spring latches, similar to those shown in the Roberts patent, in order to allow a user to more easily operate the locks with a single hand.  Regarding claim 14, the open-channeled latch portion (F) of the Roberts spring lock assembly can be considered a “lock notch” as broadly as recited in the claim.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kailey (2,978,154) in view of Simpson et al. (8,885,338).
 	Kailey does not show a trough accessory for handling a planar load.
	The patent to Simpson et al. shows an adjustable carrier device for handling a generally flat object comprising a handle (20), two straps (13), and a trough-shaped accessory (11 or 12) designed to engage and support the flat object (40).
	It would have been obvious to a person having ordinary skill in the art to provide Kailey’s carrier with a trough-shaped accessory, as taught by Simpson et al., in order to better accommodate planar articles to be carried.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kailey (2,978,154) in view of Lewis (2017/0055688).
 	The Kailey patent does not disclose an additional carrier device for moving a load as called for in claim 20.

	It would have been obvious to one of ordinary skill in the art to provide at least two of the Kailey carrier devices around a cumbersome or heavy article, as taught by Lewis, so that more than one user could assist in moving such a load.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 9-13, and 15 are allowed.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pitchford (4,832,393) shows a carrier comprising a handle assembly (10) that can be made from polycarbonate and a strap (14) that can be made from cotton or polyester.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
5/13/2021